PER CURIAM.
CONFESSION OF ERROR
Appellant, Paul Scott appeals the trial court’s denial of his motion for post conviction relief pursuant to Fla.R.Crim.P 3.850. Upon the State’s proper confession of error, that part of the order denying the appellant’s motion to correct an illegal sentence for aggravated assault is reversed and this cause is remanded to the trial court with directions to modify the appellant’s sentence for aggravated assault to ten years with a three-year minimum mandatory. Finding no merit to the appellant’s remaining arguments, we affirm.
Reversed and remanded in part with directions and affirmed in part.